20-05027-rbk Doc#64 Filed 09/14/20 Entered 09/14/20 17:06:36 Main Document Pg 1 of
                                        11



                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

  In re:                                 §             Chapter 11
  KRISJENN RANCH, LLC                    §
         Debtor                          §          Case No. 20-50805
                                         §
  _________________________________________________________________________

  KRISJENN RANCH, LLC and                §
  KRISJENN RANCH, LLC-SERIES             §
  UVALDE RANCH, and KRISJENN             §
  RANCH, LLC-SERIES PIPELINE             §
  ROW as successors in interest to       §
  BLACKDUCK PROPERTIES, LLC,             §
       Plaintiffs                        §
                                         §
  v.                                     §
                                         §
  DMA PROPERTIES, INC., and              §
  LONGBRANCH ENERGY, LP,                 §       Adversary No. 20-05027
        Defendants                       §
  _________________________________________________________________________

  DMA PROPERTIES, INC                          §
       Cross-Plaintiff/Third Party Plaintiff   §
                                               §
  v.                                           §
                                               §
  KRISJENN RANCH, LLC,                         §
  KRISJENN RANCH, LLC-SERIES                   §
  UVALDE RANCH, and KRISJENN                   §
  RANCH, LLC-SERIES PIPELINE ROW,              §   Adversary No. 20-05027
  BLACK DUCK PROPERTIES, LLC,                  §
  LARRY WRIGHT, and JOHN TERRILL               §
       Cross-Defendants/Third-Party            §
       Defendants                              §
20-05027-rbk Doc#64 Filed 09/14/20 Entered 09/14/20 17:06:36 Main Document Pg 2 of
                                        11




             AGREED JOINT MOTION TO MODIFY SCHEDULING ORDER

 TO THE HONORABLE RONALD B. KING,
 CHIEF UNITED STATES CHIEF BANKRUPTCY JUDGE:

        Plaintiffs KrisJenn Ranch, LLC, KrisJenn Ranch, LLC – Series Uvalde Ranch, and

 KrisJenn Ranch, LLC – Series Pipeline ROW (together, “Plaintiffs,” “KrisJenn Ranch” and/or

 “KJR”), Defendants / Counter-Plaintiffs DMA Properties, Inc. and Frank Daniel Moore (together,

 “DMA”), and Defendant Longbranch Energy, LP (“Longbranch”) (collectively KrisJenn Ranch,

 DMA and Longbranch are sometimes referred to herein as “the Parties”), hereby file this their

 Agreed Joint Motion to Modify Scheduling Order, pursuant to Rule 16 of the FEDERAL RULES OF

 CIVIL PROCEDURE and Rule 7016 of the FEDERAL RULES          OF   BANKRUPTCY PROCEDURE, and in

 support of this Agreed Joint Motion respectfully state the following:

        1.      On July 16, 2020, this Court entered a Scheduling Order setting the deadline for

 filing amended or supplemental pleadings and for joinder of additional parties for and on

 September 14, 2020, see Dkt # 24, ¶ 1, and setting the deadline for completing discovery for on

 or before October 14, 2020, id., ¶ 2, also providing that counsel “may, by agreement, continue

 discovery beyond the deadline, but there will be no intervention by the Court except in

 extraordinary circumstances.” Id.

        2.      One of the Defendants, Larry Wright, did not accept service of the summons and

 appear in the case until early August 2020. By agreement, the parties agreed that Mr. Wright’s

 Answer Date would be August 24, 2020 and his deadline to respond to the then-pending Motion

 for Summary Judgment would be extended to September 14, 2020.

        3.      The parties are currently in the process of conducting discovery, including third-

 party discovery.


                                        Page 2 of 6
20-05027-rbk Doc#64 Filed 09/14/20 Entered 09/14/20 17:06:36 Main Document Pg 3 of
                                        11



        4.       Motions for partial summary judgment are set in late September and mid-October,

 respectively.

        5.       On August 17, 2020, during a hearing in the underlying Bankruptcy Case, the Court

 set trial for December 7-9, 2020.

        6.       The Parties have agreed that the deadline for filing all amended or supplemental

 pleadings and for the joinder of additional parties, subject to the approval of the Court, shall be

 extended to on or before October 14, 2020.

        7.       The Parties have agreed that the deadline for completing discovery, subject to the

 approval of the Court, shall be extended to on or before November 18, 2020, and that counsel

 “may, by agreement, continue discovery beyond the deadline, but there will be no intervention by

 the Court except in extraordinary circumstances.”

        8.       This is the Parties’ first request for the extension of deadlines, and it is agreed and

 filed as an agreed joint motion.

        9.       This request is not made for the purposes of delay, but in the interest of justice.

        WHEREFORE, Plaintiffs KrisJenn Ranch, LLC, KrisJenn Ranch, LLC – Series Uvalde

 Ranch, and KrisJenn Ranch, LLC – Series Pipeline ROW, Defendants / Counter-Plaintiffs DMA

 Properties, Inc. and Frank Daniel Moore, and Defendant Longbranch Energy, LP, respectfully

 requests that this Court grant the Parties’ Agreed Joint Motion to Modify Scheduling Order by

 signing and entering an Amended Scheduling Order substantially in the form of Exhibit A hereto

 into the record of the Court.




                                          Page 3 of 6
20-05027-rbk Doc#64 Filed 09/14/20 Entered 09/14/20 17:06:36 Main Document Pg 4 of
                                        11



       Dated: September 14, 2020.

                                         Respectfully submitted,

                                         MULLER SMEBERG, PLLC
                                         111 West Sunset Road
                                         San Antonio, Texas 78209
                                         Telephone: (210) 664-5000
                                         Facsimile: (210) 598-7357
                                         Email: john@muller-smeberg.com
                                                ron@smeberg.com
                                                zeke@muller-smeberg.com

                                         By:      /s/ C. John Muller IV
                                                    C. John Muller IV
                                                    State Bar No. 24070306
                                                    Ronald J. Smeberg
                                                    State Bar No. 24033967
                                                    Ezekiel J. Perez
                                                    State Bar No. 24096782

                                         Counsel for Debtors / Plaintiffs / Counter-
                                         Defendants / Third-Party Defendants, KrisJenn
                                         Ranch, LLC, KrisJenn Ranch, LLC – Series Uvalde
                                         Ranch, and KrisJenn Ranch, LLC – Series Pipeline
                                         ROW

                                         LANGLEY & BANACK, INC.
                                         745 East Mulberry, Suite 700
                                         San Antonio, Texas 78212
                                         Telephone: (210) 736-6600
                                         Facsimile: (210) 735-6889
                                         Email: nwilson@langleybanack.com


                                         By:      /s/ Natalie F. Wilson
                                                    NATALIE F. WILSON
                                                    State Bar No. 24076779

                                         JOHNS & COUNSEL, PLLC
                                         14101 Highway 290 West, Suite 400A
                                         Austin, Texas 78212
                                         Telephone: (512) 399-3150
                                         Facsimile: (512) 572-8005
                                         Email: cjohns@johnsandcounsel.com
                                                chebert@johnsandcounsel.com

                                    Page 4 of 6
20-05027-rbk Doc#64 Filed 09/14/20 Entered 09/14/20 17:06:36 Main Document Pg 5 of
                                        11




                                      By:      /s/ Christopher S. Johns
                                                 CHRISTOPHER S. JOHNS
                                                 State Bar No. 24044849
                                                 CHRISTEN MASON HEBERT
                                                 State Bar No. 24099898

                                      AND

                                      CLEVELAND | TERRAZAS, PLLC
                                      4611 Bee Cave Road, Suite 306B4
                                      Austin, Texas 78746
                                      Telephone: (210) 689-8698
                                      Email: tcleveland@clevelandterrazas.com
                                             akrist@clevelandterrazas.com

                                      By:      /s/ Timothy Cleveland
                                                 TIMOTHY CLEVELAND
                                                 State Bar No. 24055318
                                                 AUSTIN H. KRIST
                                                 State Bar No. 24106170

                                      Counsel for Defendants/Third-Party Plaintiffs
                                      DMA Properties, Inc. and Frank Daniel Moore

                                      BURNS & BLACK, PLLC
                                      750 Rittiman Road
                                      San Antonio, Texas 78209
                                      Telephone: (210) 829-2022
                                      Facsimile: (210) 829-2021
                                      Email: mblack@burnsandblack.com

                                      By:      /s/ Michael J. Black
                                                 MICHAEL J. BLACK
                                                 State Bar No. 02384400

                                      Counsel for Defendant Longbranch Energy, LP




                                 Page 5 of 6
20-05027-rbk Doc#64 Filed 09/14/20 Entered 09/14/20 17:06:36 Main Document Pg 6 of
                                        11



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served on all
 counsel of record by way of e-service through the CM/ECF system by notice of electronic filing
 or via email on the 14th day of September, 2020.


                                                       /s/ Michael J. Black
                                                      MICHAEL J. BLACK




                                        Page 6 of 6
20-05027-rbk Doc#64 Filed 09/14/20 Entered 09/14/20 17:06:36 Main Document Pg 7 of
                             EXHIBIT A 11




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

In re:                                 §             Chapter 11
KRISJENN RANCH, LLC                    §
       Debtor                          §          Case No. 20-50805
                                       §
_________________________________________________________________________

KRISJENN RANCH, LLC and                §
KRISJENN RANCH, LLC-SERIES             §
UVALDE RANCH, and KRISJENN             §
RANCH, LLC-SERIES PIPELINE             §
ROW as successors in interest to       §
BLACKDUCK PROPERTIES, LLC,             §
     Plaintiffs                        §
                                       §
v.                                     §
                                       §
DMA PROPERTIES, INC., and              §
LONGBRANCH ENERGY, LP,                 §       Adversary No. 20-05027
      Defendants                       §
_________________________________________________________________________

DMA PROPERTIES, INC                          §
     Cross-Plaintiff/Third Party Plaintiff   §
                                             §
v.                                           §
                                             §
KRISJENN RANCH, LLC,                         §


 L & B 24000/0002/L1837744.DOCX/
20-05027-rbk Doc#64 Filed 09/14/20 Entered 09/14/20 17:06:36 Main Document Pg 8 of
                                        11



KRISJENN RANCH, LLC-SERIES                          §
UVALDE RANCH, and KRISJENN                          §
RANCH, LLC-SERIES PIPELINE ROW,                     §          Adversary No. 20-05027
BLACK DUCK PROPERTIES, LLC,                         §
LARRY WRIGHT, and JOHN TERRILL                      §
     Cross-Defendants/Third-Party                   §
     Defendants                                     §


                                   JOINT AMENDED SCHEDLING ORDER
                                           [Relates to Dkt. 24]

        Pursuant to Rule 16, Federal Rules of Civil Procedure, and the agreement of the Parties,
 the Court issues the following amended scheduling order.
        IT IS ORDERED THAT:

         1. The parties shall file all amended or supplemental pleadings and shall join additional
 parties on or before 10/14/20. See L. Rule 7015.

          2. All parties asserting or resisting claims for relief shall serve on all other parties, but not
 file, the disclosures required by Federal Rule of Civil Procedure 26(a)(1) on or before 7/30/20.

        3. The parties shall complete discovery on or before 11/18/20. Counsel may, by agreement,
 continue discovery beyond the deadline, but there will be no intervention by the Court except in
 extraordinary circumstances.

         4. All dispositive motions shall be filed and served on all other parties on or before 10/26/20
 and shall be limited to 20 pages. See L. Rule 7007(a) for the definition of dispositive motions and
 page limits. Responses shall be filed and served on all other parties not later than 21 days of the
 service of the motion and shall be limited to 20 pages. See L. Rule 7007(b)(2). Any replies shall
 be filed and served on all other parties not later than 7 days of the service of the response and shall
 be limited to 10 pages, but the Court need not wait for the reply before ruling on the motion. See
 L. Rule 7007(c).

        5. Motions other than Rule 12 or 56 are governed by L. Rule 7007, 9013, and 9014 where
 applicable.

          6. Trial is set for 12/7/20 at 09:00 PM at VIA WEBEX.

        7. A joint pre−trial order and proposed findings of fact and conclusions of law are due
 11/30/20. See L. Rule 7016(c) and (d).

        8. Exhibits and a witness list are to be exchanged three business days in advance of trial.
 See L. Rule 7016(f). In addition, counsel are encouraged to present and provide electronic versions
 of exhibits where practicable. Use and presentation of electronic exhibits should be coordinated
 through the courtroom deputy.



 L & B 24000/0002/L1837744.DOCX/
20-05027-rbk Doc#64 Filed 09/14/20 Entered 09/14/20 17:06:36 Main Document Pg 9 of
                                        11




         9. Counsel are reminded that, with regard to any paper that is filed, compliance with Fed.
 R. Civ. P. 5.2 is mandatory. As such, counsel should ensure that appropriate redactions are made.

         10. This Scheduling Order does not specifically address the discovery of electronically
 stored information (ESI). To the extent the parties believe that ESI is subject to discovery, the
 parties are directed to reach an agreement on production of ESI. The parties are encouraged to use
 the template developed by the Seventh Circuit Electronic Discovery Pilot Program. See
 (http://www.discoverypilot.com). Any party may bring any dispute regarding the discovery of ESI,
 but it must be brought to the Court's attention by motion 30 days after Rule 26(a)(1) disclosures
 are made.

         11. Counsel residing outside the State of Texas shall designate local counsel in writing,
 giving the street address, telephone number and mailing address. The designation shall be filed
 with the Clerk of the Court in this proceeding, and a copy shall be sent to all other counsel of
 record in this proceeding. This provision may be waived by the Court upon motion of counsel and
 service upon other parties.

         12. All discovery must be commenced and completed by the discovery deadline provided
 in this Order.
                 a. Designation of experts shall be an issue at any pretrial conference.
                 b. Counsel are encouraged to resolve discovery disputes by agreement. Motions to
         compel, motions for protective orders and similar motions, while not prohibited, may result
         in sanctions being imposed on the losing party or both parties as provided in Fed. R. Bankr.
         P. 7037 & 9011 or 28 U.S.C. section 1927, if a hearing is required thereon.
                 c. If applicable, parties may file dispositive motions under Fed. R. Bankr. P. 7012
         & 7056 and Fed. R. Civ. P. 12(b) & 56. Such motions, if filed, must be filed by the deadline
         for dispositive motions in this Order. Responses to motions under FRBP 12 and 56 must
         be filed within 21 days after the Motion is filed. All other motions in this adversary
         proceeding, unless unopposed, require the filing of a written response within 14 days, or
         the motion may be granted without a hearing.
                 d. All discovery shall be commenced at a time which allows for the full response
         time provided by applicable rules on or before the discovery deadline. E.g., if the discovery
         deadline is July 15, interrogatories must be actually delivered on or before June 15 in order
         to allow thirty days for answers. If the interrogatories are mailed, then they must be mailed
         on or before June 12, pursuant to Fed. R. Bankr. P. 9006(f), to allow three additional days
         for service by mail.
                 e. The Court may, upon motion and for cause shown, extend, reduce, or otherwise
         modify the deadlines set out in the Scheduling Order. Mere agreement of the parties to such
         extensions or modifications is not of itself sufficient cause.

        13. Counsel and unrepresented parties must confer prior to the date the Pre−Trial Order is
 required to be filed, to fully explore the possibility of settlement, to stipulate to matters not in
 dispute and to simplify the issues. The Pre−Trial Order shall contain a certificate to the effect that
 the conference of counsel has been held. Counsel must also confer in an effort to determine
 whether the original time estimate for trial is correct or should be revised. If the parties wish to



 L & B 24000/0002/L1837744.DOCX/
20-05027-rbk Doc#64 Filed 09/14/20 Entered 09/14/20 17:06:36 Main Document Pg 10 of
                                         11



  have a pre−trial conference with the Court, a pre−trial conference should be requested as early as
  possible, but at least 60 days prior to the trial.

           IT IS SO ORDERED.

                                                ###

  AGREED TO AND SUBMITTED BY:

  MULLER SMEBERG, PLLC
  111 West Sunset Road
  San Antonio, Texas 78209
  Telephone: (210) 664-5000
  Facsimile: (210) 598-7357
  Email: john@muller-smeberg.com
         ron@smeberg.com
         zeke@muller-smeberg.com

  By:    /s/ C. John Muller IV
           C. John Muller IV
           State Bar No. 24070306
           Ronald J. Smeberg
           State Bar No. 24033967
           Ezekiel J. Perez
           State Bar No. 24096782

  Counsel for Debtors / Plaintiffs / Counter-Defendants /
  Third-Party Defendants, KrisJenn Ranch, LLC,
  KrisJenn Ranch, LLC – Series Uvalde Ranch, and
  KrisJenn Ranch, LLC – Series Pipeline ROW

  LANGLEY & BANACK, INC.
  745 East Mulberry, Suite 700
  San Antonio, Texas 78212
  Telephone: (210) 736-6600
  Facsimile: (210) 735-6889
  Email: nwilson@langleybanack.com

  By:    /s/ Natalie F. Wilson
           NATALIE F. WILSON
           State Bar No. 24076779




  L & B 24000/0002/L1837744.DOCX/
20-05027-rbk Doc#64 Filed 09/14/20 Entered 09/14/20 17:06:36 Main Document Pg 11 of
                                         11



  JOHNS & COUNSEL, PLLC
  14101 Highway 290 West, Suite 400A
  Austin, Texas 78212
  Telephone: (512) 399-3150
  Facsimile: (512) 572-8005
  Email: cjohns@johnsandcounsel.com
         chebert@johnsandcounsel.com

  By:    /s/ Christopher S. Johns
           CHRISTOPHER S. JOHNS
           State Bar No. 24044849
           CHRISTEN MASON HEBERT
           State Bar No. 24099898

  AND

  CLEVELAND | TERRAZAS, PLLC
  4611 Bee Cave Road, Suite 306B4
  Austin, Texas 78746
  Telephone: (210) 689-8698
  Email: tcleveland@clevelandterrazas.com
         akrist@clevelandterrazas.com

  By:    /s/ Timothy Cleveland
           TIMOTHY CLEVELAND
           State Bar No. 24055318
           AUSTIN H. KRIST
           State Bar No. 24106170

  Counsel for Defendants/Third-Party Plaintiffs
  DMA Properties, Inc. and Frank Daniel Moore

  BURNS & BLACK, PLLC
  750 Rittiman Road
  San Antonio, Texas 78209
  Telephone: (210) 829-2022
  Facsimile: (210) 829-2021
  Email: mblack@burnsandblack.com

  By:    /s/ Michael J. Black
           MICHAEL J. BLACK
           State Bar No. 02384400

  Counsel for Defendant Longbranch Energy, LP




  L & B 24000/0002/L1837744.DOCX/
